Citation Nr: 1519969	
Decision Date: 05/08/15    Archive Date: 05/19/15

DOCKET NO.  06-37 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to an increased disability rating (or evaluation) in excess of 20 percent for service-connected herniated nucleus pulposus (HNP) (a back disability). 

2.  Entitlement to a total rating based on unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel



INTRODUCTION

The Veteran, who is the appellant, had active service from December 1975 to August 1979. 

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Salt Lake City, Utah, that denied an evaluation in excess of 20 percent for herniated nucleus pulposus.  The Reno, Nevada RO has assumed jurisdiction over this appeal.  

In November 2009, the Board remanded this matter for additional development to include a VA examination, which was performed in April 2010.  The appeal was once again remanded by the Board in August 2011, at which time the Board added the issue of a TDIU to the appeal.  The matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a complete assessment of the evidence.

As will be discussed below, further development is required on the TDIU issue.  This issue is REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center.


FINDINGS OF FACT

1.  For the entire increased rating period on appeal, the Veteran's HNP with degenerative disc disease is not manifested by forward flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine; there were also no incapacitating episodes of intervertebral disc disease demonstrated as defined by regulation during this time period.

2.  For the increased rating period on appeal from October 25, 2005, the Veteran was shown to have mild neurological impairment from left lower extremity radiculopathy. 


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent for HNP with degenerative disc disease have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.1 4.2, 4.3, 4.7, 4.10, 4.40, 4.45. 4.71a, Diagnostic Codes Diagnostic Codes 5003, 5242, 5235-5243 (2014).

2.  The criteria for a 10 percent evaluation for left lower extremity radiculopathy, and no more, have been met from October 25, 2005.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.3, 4.7, 4.10, 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 has been amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008). 

The United States Court of Appeals for Veterans Claims (Court) has also held that that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran's status has been substantiated.  The Board observes that in a November 2005 letter, the RO provided the Veteran with notice that informed him of the evidence needed to substantiate his claim.  The letter also told him what evidence he was responsible for obtaining and what evidence VA would undertake to obtain.  The letter further told him to submit relevant evidence in his possession.  A March 2006 letter also provided the Veteran with notice as to the disability rating and effective date elements of the claim. 

VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting the veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All pertinent treatment records, service, private, and VA, have been obtained and associated with the record.  No other relevant records have been identified.  The Veteran's representative has not indicated that there remains any outstanding evidence or that the Veteran's condition has worsened.  

The Veteran was afforded VA examinations in September 2006 and April 2010.  The Board finds that the VA examinations of record are adequate because they were performed by a medical professional, were based on a thorough examination of the Veteran, documented and considered the Veteran's complaints and symptoms, and include adequate descriptions to properly rate the Veteran's disability.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (holding that VA must provide an examination that is adequate for rating purposes); see also Stegall, 11 Vet. App. at 268.  Thus, the Board finds that no further examination is necessary regarding the above issue.

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and arguments presented by his representative.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide the appeal.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating this claim.

HNP with Degenerative Disc Disease

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Where entitlement to compensation has already been established, and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Diseases and injuries to the spine are to be evaluated under diagnostic codes 5235 to 5243 as follows: 

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease 

Unfavorable ankylosis of the entire spine: 				100 percent

Unfavorable ankylosis of the entire thoracolumbar spine: 		50 percent

Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine: 							40 percent

Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine: 							30 percent

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis: 		       20 percent

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height:    				10 percent

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note (4): Round each range of motion measurement to the nearest five degrees. 

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

 Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  38 C.F.R. § 4.71a, General Rating Formula for Disabilities and Diseases of the Spine (2014). 

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes is as follows: 

With incapacitating episodes having a total duration of at least six weeks during the past 12 months 								60 percent

With incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months 				40 percent

With incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months 				20 percent

With incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months 				10 percent

Note (1): For purposes of evaluations under 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 

Note (2): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating for Formula and Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4.71a, Diagnostic Code 5235-5243.

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  The maximum rating which may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  38 C.F.R. § 4.123. 

Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  See nerve involved for diagnostic code number and rating.  Tic douloureux, or trifacial neuralgia, may be rated up to complete paralysis of the affected nerve.  38 C.F.R. § 4.124. 

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral the rating should include the application of the bilateral factor.  38 C.F.R. § 4.124a. 

Under 38 C.F.R. § 4.124a, Diagnostic Code 8520, which provides criteria for rating impairment of the sciatic nerve, a 10 percent evaluation is warranted for mild incomplete paralysis.  A 20 percent rating requires moderate incomplete paralysis, and a 40 percent rating requires moderately severe incomplete paralysis of the sciatic nerve.  The next higher evaluation of 60 percent requires severe incomplete paralysis of the sciatic nerve with marked muscular atrophy.  An 80 percent evaluation requires complete paralysis of the sciatic nerve, in which the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.

Disability of the musculoskeletal system is the inability to perform normal working movement with normal excursion, strength, speed, coordination, and endurance.  Weakness is as important as limitation of motion, and a part which becomes disabled on use must be regarded as seriously disabled.  Functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is to be considered in evaluating the degree of disability, but a little-used part of the musculoskeletal system may be expected to show evidence of disuse, through atrophy, the condition of the skin, absence of normal callosity, or the like.  38 C.F.R. § 4.40. 

The provisions of 38 C.F.R. § 4.45 contemplate inquiry into whether there is crepitation, limitation of motion, weakness, excess fatigability, incoordination, impaired ability to execute skilled movements smoothly, pain on movement, swelling, deformity, or atrophy of disuse.  Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight-bearing are also related considerations. 

It is the intention of the rating schedule to recognize actually painful, unstable, or malaligned joints, due to healed injury, as at least minimally compensable.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995) (indicates that pursuant to 38 C.F.R. §§ 4.40 and 4.45, pain may be the basis for a rating for a disability rated based on limitation of motion, regardless of whether or not the limitation of motion specified in the Diagnostic Code criteria is shown).

Ankylosis" is defined as the "immobility and consolidation of a joint due to disease, injury, or surgical procedure." See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 93 (30th ed. 2003); see also Augustine v. Principi, 18 Vet. App. 505, 506 (2004) (defining "ankylosis" as the "immobility and consolidation of a joint."(citing to DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 86 (28th ed. 1994)). Put differently, an "ankylosed joint" is one that is fused or obliterated. DORLAND'S ILLUSTRATED MEDICAL DICTIONARY at 93.

The Veteran maintains that the symptomatology associated with his service-connected low back disorder warrants an evaluation in excess of the currently assigned 20 percent.  Treatment records associated with the claims folder reveal that x-rays taken in July 2005 demonstrated degenerative disc disease changes in the lower lumbar spine, worst at the L4/5 and L5/S1 levels.  

At the time of a September 2005 visit, the Veteran reported that his back pain was interfering with his life and was chronic and debilitating.  Physical examination revealed limited range of motion due to pain.  

In June 2006, the Veteran was seen with complaints of low back and left leg pain.  The Veteran rated the pain as 10/10 and stated that he had continual numbness on his left outer thigh and foot.  

At the time of a September 2006 VA examination, the Veteran reported having constant pain in his back, which he rated as 7/8-10.  He indicated that there were no real flares, other than when he bent over and felt a knife-like pain.  He stated that this did not last.  His pain was worse in the morning and better with movement.  It hurt worse to sit than to stand and he could not find a comfortable position to sleep.  The Veteran denied having had any physical therapy and stated that he had begun using a cane he had bought over-the-counter.  The Veteran indicated that his private physician had prescribed Oxycodone for the pain in June 2006.  He had not had any incapacitating episodes.  The Veteran stated that he could not mow the lawn or stand to do the dishes for any length of time.  He hired someone for the lawn work and took frequent breaks when doing things around the house.  The Veteran was noted to have been unemployed since 2004.  

Physical examination of the lumbar spine revealed that it was tender to palpation along the spinal column at the lumbar spine, with spams at the lumbar region with muscle knots that were very apparent and palpable.  The Veteran had flexion from 0 to 40 degrees, with pain beginning at 35 degrees.  Extension was to 15 degrees, with pain throughout.  Right and left lateral flexion were to 25 degrees, with pain throughout motion.  Right rotation was to 25 degrees, with pain beginning at 10 degrees, and left rotation was to 35 degrees, with pain beginning at 30 degrees.  Slump testing was positive for radiculopathy on the left to the Veteran's posterior thigh and calf.  Straight leg raising elicited the same.  There was none on the right, except for sharp pain.  The Veteran was able to perform heel-toe walk and Romberg testing, with some measure of difficulty on heel to toe walking.  Sensory, reflex, and motor exam were all normal.  There was no change in active or passive range of motion during repeat motion testing.  The examiner stated that there were no additional losses of range of motion of the spine due to pain, weakness, impaired endurance, fatigue, incoordination, or flare-ups.  The examiner rendered a diagnosis of degenerative disc disease of the lumbar spine, worse at L5-S1, with facet arthropathy.  The examiner noted that there was clinical evidence of radiculopathy on the left.  

A November 2006 MRI of the lumbar spine revealed an annular tear to the L4/L5 intervertebral disc and degenerative changes of the intervertebral disc and facet joints resulting in moderate narrowing of the neuroforamina at L4/5.

In conjunction with November 2009 Board remand, the Veteran was afforded a VA examination in April 2010.  At the time of the examination, the Veteran described a constant, ever present, dull achy pain that was aggravated further with the weather.  He stated that if it was the right thing at the right time, his back would go out and he would be bedridden.  The Veteran stated that when his back flared, he would have pain for three days.  Pain was alleviated with bed rest.  There had been no prescription bed rest over the past year.  The Veteran stated that his back was aggravated by strenuous activity.  He indicated that anything could set it off and it depended on the day.  There was no bladder or bowel involvement and there were no incapacitating episodes as defined by regulation.  The Veteran did report having radiating symptoms down his left leg in an L5 pattern, which had been present and described in the past.  He also noted having constant numbness and stated that he would have a flare-up if he bent forward or extended backward.  The Veteran indicated that he was able to self-care but could not do anything around the yard.  He was noted to be medically retired and disabled.  

Physical examination revealed his gait and posture were abnormal.  The Veteran had an accentuated left mild to moderate antalgic gait with a foot that was rotated externally.  He had a cane that he used in his right hand.  He walked five feet without the cane, but his gait became more antalgic on the left.  The Veteran was able to stand in place and do toe and heel raise, suggesting intact muscle strength.  He was also able to tandem walk.  He did not use or need corrective devices.  

Examination of the lumbar spine revealed that he did not have any spasms, but there was tenderness with palpated trigger points along the lumbar spine on the left side, with none on the right.  Flexion was to 55 degrees, extension to 15 degrees, right and left lateral flexion to 20 and 15 degrees, and right and left rotation to 20 degrees each, with pain throughout all these motions, worse on left lateral flexion at the end range than all other directions.  Muscle strength was 5/5 and the Veteran had normal muscle tone and bulk.  Sensory examination on the left demonstrated an L5 distribution along the lateral leg and thigh as well as the tibia and foot.  The Veteran had hypoesthesia to light and sharp touch, but was not further aggravated or evidencing of any acute radiculopathy on straight leg raising.  This was a negative examination.  Reflexes were 2+ in the lower extremities and symmetric.  There was no change in active or passive motion during repeat motion testing and no additional losses of range of motion or loss of function of the spine due to pain, weakness, impaired endurance, fatigue, incoordination, or flare-ups or loss of function.  A diagnosis of degenerative disc disease of the lumbar spine, worse at L4-5, with clinical demonstration of chronic sensory radiculopathy at L5, was rendered.  

With regard to the Veteran's HNP with degenerative disc disease, the Board finds that the weight of the lay and medical evidence demonstrates that an evaluation in excess of 20 percent is not warranted.  Forward flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine has not been demonstrated throughout the course of the appeal.  Moreover, as noted above, at the time of the most recent VA examination, performed in April 2010, the Veteran had forward flexion to 55 degrees, with no ankylosis being reported.  There have also been no reports or findings of incapacitating episodes/physician prescribed bed rest, as defined in the regulation, totaling 4 weeks over any 12 month period at any time. 

The competent evidence reflects consideration of the Veteran's complaints of pain, weakness, and fatigability by medical professionals.  The VA examination reports noted no additional limitation of motion following repetitions.  Even when considering any additional limitation of motion caused by pain, fatigue, weakness and flare-ups, neither the actual range of motion nor the functional limitation warrants an evaluation in excess of 20 percent for limitation of motion based upon the appropriate codes governing limitation of motion for this time period.

In sum, the weight of the lay and medical evidence demonstrates that an evaluation in excess of 20 percent is not warranted for at any time based upon range of motion or incapacitating episodes.  38 C.F.R. § 4.71a.

The Board acknowledges that, in a December 2010 rating decision, the RO granted a 10 percent rating for mild neurological impairment of the left lower extremity, effective April 8, 2010.  The evaluation of separate ratings for neurological manifestations of the Veteran's existing service-connected spine disability is deemed part and parcel of the underlying increased rating claim.  As such, resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran has had mild neurological impairment of the left lower extremity resulting from his service-connected lumbar spine disorder for the entire appeal period (from October 25, 2005), warranting a 10 percent disability evaluation.  The Veteran has reported and the evidence of record reflects numbness in the left leg and foot throughout the appeal period, as evidenced by the September 2006 and April 2010 VA examiners noting clinical evidence of radiculopathy on the left.  The weight of the lay and medical evidence demonstrates that an evaluation in excess of 10 percent is not warranted as the Veteran has not been shown to have moderate incomplete paralysis of the left lower extremity at any time. 

Extraschedular Consideration

The Board has considered whether an extraschedular evaluation would have been warranted for HNP with degenerative disc disease of the lumbosacral spine.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

In this case, comparing the Veteran's disability level and symptomatology to the rating schedule, the degree of disability throughout the appeal period under consideration is contemplated by the rating schedule.  The Veteran's HNP with degenerative disc disease directly corresponds to the schedular criteria for the assigned disability evaluations, which also incorporates various orthopedic factors that limit motion or function of the spine.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca.  Moreover, the resulting left lower extremity radiculopathy is also contemplated by the schedular criteria.  For this reason, the Board finds that the assigned schedular ratings are adequate to rate the Veteran's HNP with degenerative disc disease of the lumbosacral spine and resultant left lower extremity radiculopathy and no referral for an extraschedular rating is required. 

Further, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b) ] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations." Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  

The matter of entitlement to a total disability rating based on individual unemployability is addressed in the Remand section below.  


ORDER

An evaluation in excess of 20 percent for HNP with degenerative disc disease is denied. 

A 10 percent disability evaluation for left lower extremity radiculopathy, and no more, from October 25, 2005, is granted. 



REMAND

Social Security records added to the claims folder, obtained as part of the August 2011 remand, demonstrate that the Veteran was found unemployable by the Social Security Administration, at least in part, by his service-connected low back disorder.  In addition, the April 2010 VA examiner did not comment on what impact, if any, the Veteran's service-connected low back disorder and radiculopathy had on his employability.  

The Court has held that a TDIU claim may not be denied without producing evidence, as distinguished from mere conjecture, that a veteran's disability does not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  In Friscia, the Court specifically stated that VA has a duty to supplement the record by obtaining an examination which includes an opinion on what effect the appellant's service-connected disability has on the ability to work.  Friscia, at 297, citing 38 U.S.C.A. § 5107(a); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a); Beaty, 6 Vet. App. 537; and Obert v. Brown, 5 Vet. App. 30, 33 (1993).  

Accordingly, the issue of a TDIU is REMANDED for the following actions:

1. Schedule the Veteran for review by a VA vocational or similar specialist, if possible, to assist in determining the current effect of his service-connected disabilities on the abilities to obtain or maintain substantially gainful employment.  The entire record should be made available to the vocational specialist.

The VA examiner should offer the following opinion: 

Is it as likely as not (50 percent or greater) that the Veteran is unable to secure or maintain substantially gainful employment solely as a result of the combined effect of his service-connected disabilities?  The VA examiner must comment on the effect of the Veteran's service-connected disabilities on his ability to work (disregarding the effects of any disabilities that are not service-connected), indicating what functions or types of employment would be inconsistent with or preclude, and what types of employment, if any, would remain feasible despite the service-connected disabilities.

The VA examiner must set forth a rationale underlying any conclusions drawn or opinions expressed.

2. To help avoid future remand, ensure the required actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, corrective action must be undertaken before the claims file is returned to the Board.  See Stegall at 268.

3. After completing all indicated development, including, if necessary, pursuant to 38 C.F.R. § 4.16(b), referral of the TDIU claim to the Director of Compensation Service for extraschedular consideration, readjudicate the remaining issue.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that 

are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
L.M. YASUI
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


